Citation Nr: 1707425	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-08 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for lumbosacral spine degenerative disc disease.

2.  Entitlement to service connection for depression, claimed as secondary to service-connected sarcoidosis.

3.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected sarcoidosis.

4.  Entitlement to service connection for an unspecified disorder manifested by symptoms of night sweats and fevers, claimed as secondary to service-connected sarcoidosis.

5.  Entitlement to service connection for weight loss, claimed as secondary to service-connected sarcoidosis, type II diabetes mellitus, and/or benign tremors.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from October 1979 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia.

In an April 2009 rating decision, the RO in pertinent part denied entitlement to service connection for lumbosacral spine degenerative disc disease (a low back disability), depression, obstructive sleep apnea, and denied a TDIU.  The Veteran perfected a timely appeal of these issues.

In an April 2011 rating decision, the RO in pertinent part continued previously assigned ratings of 20 percent for type II diabetes mellitus and 10 percent for benign tremors; granted service connection for irritable bowel syndrome and assigned a 10 percent disability rating effective July 9, 2010; granted service connection for erectile dysfunction and assigned a noncompensable rating effective November 2, 2010; and denied entitlement to service connection for voiding dysfunction, chronic fatigue syndrome, an unspecified disorder manifested by symptoms of night sweats and fevers, and weight loss.  After the RO issued a statement of the case (SOC) in April 2015, the RO issued another rating decision the same month, which granted service connection for voiding dysfunction and assigned a 10 percent rating effective July 9, 2010 and a 40 percent rating effective May 5, 2014, representing a complete grant of the benefit sought; and which increased the assigned ratings for diabetes mellitus to 40 percent effective April 4, 2014 and for irritable bowel syndrome to 30 percent effective July 9, 2010.  The decision explained that the rating assigned for irritable bowel syndrome was the highest rating available under the applicable criteria and was considered a complete grant of benefits sought on the NOD for this issue.

In May 2015, VA received the Veteran's substantive appeal, in which he limited his appeal to the service connection issues of an unspecified disorder manifested by night sweats and fevers and of weight loss.  As a result, the issues on appeal include the two issues appealed in May 2015 and the four issues appealed in March 2011.

Finally, with his substantive appeals received in March 2011 and May 2015, the Veteran had requested a hearing before a Veterans Law Judge at the Board's Central Office in Washington, D.C.  However, in correspondence received in May 2016, the Veteran withdrew his hearing request.

The issues of entitlement to service connection for lumbosacral spine degenerative disc disease, depression, and obstructive sleep apnea; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current disability manifested by symptoms of night sweats and fevers distinct from his service-connected sarcoidosis.

2.  The Veteran does not have a current disability manifested by weight loss, including any such disability distinct from his service-connected sarcoidosis.

3.  The symptoms of night sweats, fever, and weight loss are contemplated by 38 C.F.R. § 4.97, Diagnostic Code 6846, the applicable criteria used to rate the Veteran's service-connected sarcoidosis disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a disorder manifested by symptoms of night sweats and fevers have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2016).


2.  The criteria for establishing service connection for a disorder manifested by weight loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The requirements of the statutes and regulation have been met in this case with regard to the claims being decided herein.  VA notified the Veteran in August 2010 of the information and evidence needed to substantiate and complete a claim for service connection, including on a secondary basis.  The letter explained what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in the April 2015 supplemental state of the case (SSOC).  There is no allegation of any error or omission in the notice provided.

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains service treatment and personnel records; post-service VA and private treatment records; employment and medical records from the U.S. Postal Service; leave and earnings statements; records from the Social Security Administration (SSA); internet articles regarding sarcoidosis, sleep apnea, and diabetes mellitus; and lay statements.  There is no indication of relevant, outstanding records that would support the Veteran's claims for service connection and no allegation of any error or omission in the assistance provided.  

VA did not provide a medical examination or obtain a medical opinion specifically to determine the nature and etiology of the Veteran's claimed disabilities manifested by night sweats, fevers, and weight loss.  However, he was provided a fee-basis examination in February 2015 to evaluate his service-connected sarcoidosis, a disability that can include symptoms of night sweats, fevers, and weight loss.  Moreover, the Board finds that VA is not required to provide an examination to specifically address the claimed symptomatology because the evidence of record is sufficient to decide the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the evidence of record dating since shortly after the Veteran's separation from service until 2015 includes temperature and weight readings and documents the Veteran's subjective complaints of night sweats.  In addition, both VA and private treatment providers have attributed these signs and symptoms to the Veteran's service-connected sarcoidosis disability.  As a result, VA is not required to obtain further examination and opinion evidence in this case.

The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issues decided herein.

II. Criteria and Analysis

The Veteran contends that he has a current, unspecified disability manifested by night sweats and fevers secondary to his service-connected sarcoidosis disability.  He also contends that he has a current disability manifested by weight loss secondary to service-connected disabilities of sarcoidosis and/or type II diabetes mellitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service treatment records reflect that he entered military service weighing 134 pounds and separated from service weighing at least 160 pounds.  (His separation weight was recorded as 160 pounds and 165 pounds on different documents on the same day).  At separation examination in June 1990, a chest x-ray examination was reported as abnormal.  He denied any fevers or weight loss and was referred for a pulmonary consultation for further evaluation.  During a July 1990 pulmonary consultation, he denied any fever or night sweats.  The assessment was bilateral hilar adenopathy - probable sarcoidosis.  After an August 1990 transbronchial biopsy, the Veteran was instructed to await the pathology report to determine whether sarcoidosis was present and to report any symptoms such as sudden weight gain, anorexia, or fever.    

Service connection was established for sarcoidosis effective September 22, 1990 and for type II diabetes mellitus effective November 2, 2010.

Post-service private treatment records reflect that the Veteran gained approximately 25 pounds after military service with his weight stabilizing around 185 pounds between 2000 and 2007.  

Following a March 2008 sleep study, which revealed obstructive sleep apnea, recommendations included weight loss.  During an October 2008 VA nutrition assessment, the Veteran's current weight was 172 pounds and he reported his usual weight as 185 pounds.  His target weight was identified as 163 pounds.  Subsequent treatment records reflect a gradual weight loss over several years.  His weight was recorded as 169.2 pounds in February 2009, 167 pounds in June 2010, and 164 pounds during a VA-fee basis examination to evaluate his sarcoidosis disability in December 2010.  During that examination, he reported having lost 25 pounds over the past two years.  During a March 2011 VA gastroenterology consultation, his weight was recorded as 158.5 pounds and he reported losing 15 pounds unintentionally over that past two years.

In his April 2012 notice of disagreement, the Veteran asserted that he had lost weight secondary to sarcoidosis and that he had experienced monthly weight loss since he was diagnosed with type II diabetes mellitus in 2007.  Subsequent VA and private treatment records document the Veteran maintained his weight between160 and 166 pounds.

Regarding the Veteran's reports of and claim related to persistent fevers, the Board observes that post-service private and VA treatment records and examination reports overwhelmingly document normal temperature readings and that the Veteran consistently presented as afebrile (without a fever) with few exceptions.

The Veteran's reported night sweats, however, are well-documented.  A July 2001 post-service private record reflects the Veteran's report during a sarcoid consultation of having intermittent night sweats for approximately two years (1999).  During a November 2002 clinic visit, he stated that the frequency of his night sweats had increased to almost every night, but he had no fevers.  In February 2004, he reported that he did not sleep well due to night sweats and needed to change his pillowcase during the night.  In May 2004, the Veteran's physician described the risks and benefits of prednisone for treating night sweats and the Veteran began taking prednisone in July 2004.  VA treatment records reflect continued complaints of night sweats and indicate they were likely due to the Veteran's sarcoid.  In July 2012, the Veteran's private physician prescribed indomethacin for night sweats or fever.  In January 2013, the Veteran's pulmonologist instructed him to stop taking indomethacin and instead take methotrexate alone.

In June and November 2012, the Veteran submitted several internet articles that identified fever, night sweats, and weight loss among symptoms of sarcoidosis. 

In support of his claims, the Veteran also submitted an undated respiratory conditions disability benefits questionnaire (VA Form 21-0960L-1) completed by his private physician to evaluate his sarcoidosis and received by VA in June 2014.  The physician indicated the Veteran had "daily episodes of fever like symptoms;" daily night sweats; and his current weight was 156 pounds, which was down from his baseline of 178 pounds.  The physician attributed all of the reported symptoms to the Veteran's sarcoidosis.

Finally, during the pendency of his appeal, the Veteran filed claims for service connection for diabetic neuropathy and for an increased disability rating for service-connected sarcoidosis.  In February 2015, he was afforded VA fee-basis examinations in connection with his claims.  His weight was recorded as 160 pounds.  Findings, signs or symptoms attributable to sarcoidosis were reported as shortness of breath and abnormal chest x-ray findings; there were no findings, signs or symptoms of fever, night sweats, or weight loss.

Having considered the medical and lay evidence of record, the Board finds that service connection is not warranted for an unspecified disorder manifested by fevers and night sweats or for weight loss.

Initially, the Board emphasizes that fevers, night sweats, and weight loss are each symptoms specifically contemplated by the criteria used to rate sarcoidosis.  38 C.F.R. § 4.97, Diagnostic Code 6846.  Moreover, the evaluation of the same disability under various diagnoses is to be avoided because such would result in pyramiding.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.

In this case, the Veteran is already service-connected for sarcoidosis and his confirmed and/or reported symptoms of night sweats, fever, and weight loss have been attributed by his VA and private physicians to sarcoidosis.  Moreover, because his claimed symptoms are contemplated in the rating criteria used to evaluate his service-connected sarcoidosis, service connection for a separate disability manifested by these same symptoms must be denied.

Finally, to the extent the Veteran contends that he has a distinct disability manifested by fevers and/or weight loss, the Board finds that the competent and persuasive medical evidence indicates that the Veteran has no such disability.  Although the Veteran has reported having daily fevers and his private physician listed fevers among the Veteran's symptoms in the examination report received in June 2014, the actual temperature readings among VA and private treatment records show the Veteran as being consistently afebrile with few exceptions.  Similarly, while the Veteran and his private physician attributed his weight loss to sarcoidosis, the Board notes that the Veteran's weight loss occurred after VA treatment providers advised him to lose weight following his diagnosis of obstructive sleep apnea and after consulting a nutrition specialist.  In addition, his baseline weight prior to his diagnosis of sarcoidosis at separation from service appeared to be around 160 pounds with the Veteran denying any weight loss when he was evaluated for sarcoidosis in 1990.  Therefore, because his weight loss represents a return to his baseline prior to being diagnosed with sarcoidosis and occurred after recommendations to lose weight, the Board finds the above evidence reflects that there is no current weight loss disability.  To the extent that the Veteran has testified contrary to the above, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to whether he has a compensable disability distinct from his sarcoidosis symptoms is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  His statements in this regard are therefore not competent.

In sum, where, as here, the preponderance of the evidence reflects that the Veteran does not have a current disability manifested by fevers or weight loss, or any disability manifested by fevers, night sweats, or weight loss distinct from his service-connected sarcoidosis, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the first essential criterion for a grant of service connection, evidence of a current disability manifested by fevers, night sweats, and/or weight loss distinct from service-connected sarcoidosis, has not been met at any time during the  pendency of the claim or prior thereto.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .




ORDER

Service connection for an unspecified disorder manifested by symptoms of night sweats and fevers is denied.

Service connection for weight loss, claimed as secondary to service-connected sarcoidosis, type II diabetes mellitus, and/or benign tremors, is denied.


REMAND

The Board has reviewed the Veteran's claims file and finds that a remand is necessary to obtain VA examinations and medical opinions regarding the etiology of his claimed low back, depression, and obstructive sleep apnea disabilities.

Regarding the low back disability, the Veteran contends that he started having back pain and spasms during military service in January 1982 and was prescribed bed rest, ice, and medication for treatment.  He reports that in August 1982, he was assigned the additional military duty as a roads, pavement, and grounds worker, which involved lifting, carrying, and mixing 50- to 75-pound bags of cement, and he continued seeing a doctor during this time in service for back pain.  He also indicates that his regular military duty was personnel/administrative specialist, which allowed him to sit down and control the pain.  He relates that he was unemployed after separation from service until he began working for the U.S. Postal Service in 1993.  In April 1999, he "started having daily back pain and numbness" to his right leg and was diagnosed with degenerative disc disease.  He asserts that he experienced back pain since 1982 to the present.    

Medical evidence of record documents a single complaint of "middle back pain" during service in January 1982, diagnosed as a back strain.  On separation examination in June 1990, clinical evaluation of the spine was reported as normal. 

Post-service private treatment records reflect the Veteran's September 1998 report of pulling a muscle in his mid/low back when packing belongings in preparation for a move.  The assessment was muscle strain/spasm.  Private treatment records subsequently document the Veteran's reports to various medical personnel that he injured his back at his post office job in 1996 and aggravated his back injury in 1999 when his job duties changed to include pushing objects weighing 150 to 400 pounds up an incline.  The results of imaging studies were reported as lumbar spondylosis on May 1999 plain films and degenerative disc disease involving L5-S1 intervertebral disc on lumbar MRI in July 1999.

The Veteran's first recorded complaint attributing his current low back disability to military service was in his June 2008 claim for VA compensation benefits.  

Although the Veteran attributed his current low back disability to work injuries when he sought contemporaneous medical treatment for low back pain numerous times in 1999 and again after exacerbating his low back disability in 2001, the Court of Appeals for Veterans Claims (Court) has defined a low threshold for triggering VA's duty to assist claimants by providing a VA medical examination or opinion when the evidence indicates that there may be a nexus between a current disability and a veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Specifically, the evidence reflects a current low back disability diagnosed in 1999, evaluation for back pain during service in January 1982, and an indication by the Veteran that he experienced low back pain from 1982 to the present.  However, the competent medical evidence is insufficient for the Board to decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c) (explaining when VA is required to obtain a VA medical examination or medical opinion).  In addition, the Board may not decide this question on its own.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999).  On remand, the AOJ should obtain a VA medical opinion to determine whether the Veteran's low back disability is related to service.

The Board also finds that a VA examination is required to decide the service connection claim for depression, and a VA opinion is necessary to determine whether the Veteran's obstructive sleep apnea is related to military service or caused or aggravated by service-connected sarcoidosis.  

Prior to arranging for VA examinations or requesting medical opinions, the AOJ should obtain all outstanding records of evaluation and/or treatment from the Washington , D.C. VA Medical Center (VAMC) and related clinics dated since March 2015 to ensure the record before the VA examiner(s) is complete.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).  

The AOJ should also give the Veteran an opportunity to provide ongoing treatment records from Kaiser Permanente dated from October 2014 to the present or to submit a VA Form 21-4142 (Authorization and Consent to Release Information) to allow VA to obtain those records on his behalf.

Finally, because the issue of a TDIU is dependent on the outcome of the service connection claims, it is inextricably intertwined with those issues being remanded and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain the following records:  

a) ongoing treatment records from the Washington, D.C. VAMC and related clinics dated since March 2015; and
b) ongoing treatment records from Kaiser Permanente dated since October 2014.

2.  After completing the above development, provide the Veteran's entire electronic claims file and a complete copy of this Remand to an appropriate physician to obtain a medical opinion as to the etiology of the Veteran's current lumbosacral spine degenerative disc disease.  The reviewing physician must specify in the report that the claims file has been reviewed.  If the physician determines that a physical examination is required, such examination should be arranged, all necessary testing should be accomplished, and the reports of any testing should be associated with the examination report. 

The reviewing or examining physician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the current lumbosacral spine disability: 

a) had its onset during service, 
b) manifested within one year of separation in service, or
c) is otherwise medically related to service to include the January 1982 evaluation for middle back pain diagnosed as a back strain.

A medical analysis and rationale are to be included with all opinions expressed.  In addressing the above, the physician should consider all pertinent medical and lay evidence of record, including any injuries incurred during the Veteran's employment with the U.S. Postal Service and his account of experiencing ongoing back pain since 1982, as the Board summarized above.

3.  After completing the development outlined in Directive (1), arrange for a VA examination by psychiatrist or psychologist to evaluate the Veteran's claimed depression disability.  The electronic claims file and a complete copy of this Remand must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  All necessary testing should be accomplished, to include any psychological testing, and reports of any testing should be associated with the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current depression disability:

a) had its onset during service, or is otherwise medically related to service; or, if not,
b) whether any depression disability was caused OR is or has been aggravated by any of the Veteran's service-connected disorders.

A medical analysis and rationale are to be included with all opinions expressed.  In addressing the above, the examiner should consider all pertinent medical and lay evidence of record, including VA treatment records suggesting that the Veteran's depression may be related to his general medical condition, and the Veteran's assertion that he has depression secondary to service-connected sarcoidosis.  For reference, the Veteran is service-connected for type II diabetes mellitus with erectile dysfunction, voiding dysfunction, sarcoidosis, irritable bowel syndrome, benign tremors, peripheral neuropathy of each upper and lower extremity associated with diabetes mellitus, sciatic nerve peripheral neuropathy of each lower extremity, and femoral nerve peripheral neuropathy of each lower extremity.

4.  After completing the above development outlined in Directive (1), provide the Veteran's entire electronic claims file and a complete copy of this Remand to an appropriate physician to obtain a medical opinion as to the etiology of the Veteran's current obstructive sleep apnea.  The reviewing physician must specify in the report that the claims file has been reviewed.  If the physician determines that a physical examination or sleep study is required, such examination should be arranged, all necessary testing should be accomplished, and the reports of any testing should be associated with the examination report. 

The reviewing or examining physician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the current obstructive sleep apnea disability: 

a) had its onset during service; 
b) is otherwise medically related to service; or
c) was caused OR is or has been aggravated by the Veteran's service-connected sarcoidosis.

A medical analysis and rationale are to be included with all opinions expressed.  In addressing the above, the physician should consider all pertinent medical and lay evidence of record, including the Veteran's June 2001 complaint to a private physician of nasal congestion and snoring; his June 2008 assertion that his snoring worsened after he was diagnosed with sarcoidosis; and the lay statement received from the Veteran's ex-wife in November 2008 indicating that the Veteran developed a snoring problem while stationed at Myrtle Beach Air Force Base from 1980 to 1983.

5.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claims of entitlement to service connection for low back, depression, and obstructive sleep apnea disabilities; and the claim for a TDIU.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with an SSOC and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


